DETAILED ACTION
Status of Claims
1.	This is an non-final office action in response to the applicant’s remarks/arguments made in an amendment filed on 11/16/2020.
2.	Claims 1 and 7-8 have been amended; claim 6 has been canceled.
3.	Claims 1-8 are currently pending; claims 1-5 and 7-8 have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed on 11/16/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Remarks
6.	35 U.S.C. § 112(a):
a.	Regrading the 35 U.S.C. § 112(a) on claims 1 and 7: “transferring by the second device a message comprising a first cryptogram signed with the first token and the identifier of the first device and/or of the user of the first device,” the amended claims 1 and 7 have overcome the 35 U.S.C. § 112(a) rejections. The 35 U.S.C. § 112(a) rejections have been withdrawn regarding the limitation listed above.
b.	Regarding the 35 U.S.C. § 112(a) on claims 1 and 7: “generating a second cryptogram by the dematerialised platform by effecting a symmetrical key derivation of the third token generated by the dematerialised platform with the identifier of the second device and/or of the user of the second device,” the amended claims 1 and 7 have overcome the 35 U.S.C. § 112(a) rejections. The 35 U.S.C. § 112(a) rejections have been withdrawn regarding the limitation listed above.
c.	Regarding the 35 U.S.C. § 112(a) on claims 1-7 recite “a message comprising a first cryptogram signed with the first token and the identifier of the first device and/or of the user of the first device,” and “generating a second cryptogram by the dematerialised platform by effecting a symmetrical key derivation of the third token,” the amended claims 1 and 7 have overcome the 35 U.S.C. § 112(a) rejections. The 35 U.S.C. § 112(a) rejections have been withdrawn regarding the limitation listed above. 


a.	Claims 1 and 7 recite “predetermined information indicating that the first token has been transferred by a third party.” The amended claims 1 and 7 have overcome the 35 U.S.C. § 112(b) rejections. The 35 U.S.C. § 112(b) rejections have been withdrawn regarding the limitation listed above.
b.	Claim 2 recites “the message comprising the cryptogram signed with the first token is transferred to a retail outlet terminal, the retail outlet terminal interrogates a server of a banking establishment, the banking establishment in its turn interrogates the dematerialised payment platform in order to verify the cryptogram.” The applicant’s arguments are persuasive, and the 35 U.S.C. § 112(b) rejections have been withdrawn regarding the limitation listed above. 
The amended claims cause more 112(b) issues, and the applicant has been advised to check the 112 section for detail.

8.	35 U.S.C. § 101:
The applicant’s arguments have been fully considered, but are not persuasive. 
The claims are directed to obtaining a token to make payment transaction, which is an abstract idea. Specifically, the identified limitations are grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because  the claims involve a series of steps of obtaining a token for a transaction and accepting the transaction with a token if the cryptograms received and calculated match, a process that deals with commercial interactions. Regarding BASCOM, its filtering tool has customizable filtering features specific to each end user. Transmitting data between devices and comparing two cryptograms to determine accepting or rejecting the transaction are part of steps of performing a payment transaction by obtaining a token, which is an abstract idea. 
With respect to Step 2A Prong 2 of 2019 Revised Patent Subject Matter Eligibility Guidance, the judicial exception is not integrated into a practical application because the identified additional elements merely serve as a tool to perform an abstract idea. The additional elements do not improve the functioning of a computer, nor do they improve a technology of technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
The identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (MPEP 2106.05(I)(A)(f) & (h)). Viewed as a whole, the combination of elements recited in the claims merely recites the concept of obtaining a token for a payment transaction. Hence, the claims are not patent eligible.




9.	35 U.S.C. § 103:
The applicant’s amendments have overcome the U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendment as detailed in the 35. U.S.C. § 103 section.

Claim Objections
10.	Claim 8 is objected to because of the following informalities:  
Claim 8 recites “System according to claim 6, characterized in that the first and second devices are smartphone.” First, claim 6 has been canceled. Second, if claim 8 does not depend on claim 7, the word “System” should be changed to “Method.”  Appropriate correction is required.
			
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite “predetermined information indicating that the bank account of the user of the second device must be debited or that the back account of the user of the first device must be debit.” What is unclear is the manner of determining the predetermined information indicating that the bank account of the user of the second device must be debited or that the back account of the user of the first device must be debited. The specification does not provide sufficient information to explain how the predetermined information indicates that the bank account of the user of the second device must be debited or that the back account of the user of the first device must be debited. The specification discloses “the predetermined information indicating that the first token has been transferred by a third party also indicates that the account of the user of the second device must be debited” in paragraph [0030] of the publication, and it repeats the same language on the claims and does not provide further information to explain how the predetermined information is defined.
	Claims 1 and 7 recite “predetermined information indicating that the bank account of the user of the second device must be debited or that the bank account of the user of the first device must be debited.” There is insufficient antecedent basis for the phrases— “the bank account of the user of the second device” and “the bank account of the user of the first device.” 
	Claims 1 and 7 recite “transferring by the second device a message comprising a first cryptogram signed with the first token.” The manner of identifying or obtaining a first cryptogram is unclear. It is unclear how the first cryptogram is located. Is the first cryptogram stored or generated on the second device, or is it obtained from another device or entity? Does the second device perform signing the first cryptogram with the first token?
	Claims 1 and 7 recite “generating a fourth token by the dematerialised platform by effecting a symmetrical key derivation of the third token generated by the dematerialised platform with the identifier of the second device and/or of the user of the second device.” The manner of identifying or obtaining the identifier of the second device and/or of the user of the second device on the dematerialised platform is unclear.
Claims 1 and 7 recite “the first token being a symmetrical derivation of a second token of the first device with the identifier of the second device and/or of the user of the second device”; “a first cryptogram signed with the first token”; “generating a third token of the first device”; “generating a fourth token by the dematerialised platform by effecting a symmetrical key derivation of the third token generated by the dematerialised platform with the identifier of the second device and/or of the user of the second device”; and “accepting by the dematerialised platform a bank transaction if the first cryptogram and a second cryptogram signed with the fourth token are identical.” What is unclear is the manner of comparing the first cryptogram with the second cryptogram signed with the fourth token. Is the comparison between the first cryptogram itself and the second cryptogram with signature? The claims disclose that the first cryptogram is signed by a token and transferred to the dematerislised platform from the second device, and that the second cryptogram is signed by another token on the dematerislised platform. The specification does not disclose how the first cryptogram is generated or identified. But the specification does describe how a second cryptogram is generated on the dematerislised platform—generating a cryptogram by effecting a symmetrical key derivation of a token of the first device generated by the dematerislised platform with the identifier of the second device and/or of the user of the second device (see paragraph [0018] of the publication). Furthermore, the specification discloses checking whether the cryptogram received and signed and the cryptogram signed with a token, which is determined by effecting a symmetrical derivation of a token of the first device with the identifier of the second device and/or of the user of the second device, are identical. If the cryptograms are identical, the transaction is validated (see paragraphs [0134]-[0136] of the publication). The specification describes two different procedures regarding the second cryptogram: one generates the second cryptogram by effecting a symmetrical key derivation of a token of the first device, and the other signs a second cryptogram by a token determined by effecting a symmetrical derivation of a token of the first device. With respect to the second procedure recited on the claims 1 and 7, the specification does not describe how the second cryptogram is generated or identified either. Based on the broadest reasonable interpretation and the specification of paragraph [0136], the comparison of cryptograms is between the two existing cryptograms themselves only. The steps, of determining the first token being a symmetrical derivation of a token of the first device with the identifier of the second device and/or of the user of the second device to sign the first cryptogram, generating a third token, and generating a fourth token by effecting a symmetrical key derivation of the third token with the identifier of the second device and/or of the user of the second device to sign the second cryptogram, do not impact the comparison of the two existing cryptograms. 
The dependent claims 2-5 and 8 are rejected because they depend on the rejected independent claims.
Claims 3-5 recite “the predetermined information indicating that the first token has been transferred by a third party.” The manner of determining the predetermined information indicating that the first token has been transferred by a third party is unclear. Based on the independent claims 1 and 7, the first token is determined on the first device by symmetrical derivation of a second token of the first device with the identifier of the second device and/or the user of the second device, and it is transferred to the second device from the first device. Furthermore, the specification does not provide sufficient information to explain how the predetermined information indicates that the first token has been transferred by a third party.

13.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
14.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-5 and 8 are directed to a method, and claims 7 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite obtaining a token to make payment transaction. Specifically, the claims recite “creating … a secure channel, transferring, in the secure channel … an identifier, receiving …, by means of the secured channel, a first token and an identifier, the first token being a symmetrical derivation of a second token, transferring … a message comprising a first cryptogram signed with the first token, the message further comprises the identifier … and predetermined information indicating that the bank account of the user … must be debited or that the bank account of the user … must be debited, receiving of the message, obtaining information … and generating a third token, generating a fourth token … by effecting a symmetrical key derivation of the third token, accepting the bank transaction if the first cryptogram and a second cryptogram signed with the fourth token are identical,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for obtaining a token from another device, transferring the token, and verifying the token to complete the payment transaction, which is a process that deals with payment transaction by obtaining a token, as part of commercial interactions. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims such as NFC interfaces, a first user device, a second user device, and a dematerialised payment platform merely use a computer as a tool to perform an abstract idea. Specifically, NFC interfaces, a first user device, a second user device, and a dematerialised payment platform perform the steps or functions of receiving an identifier, obtaining a token/cryptogram, transferring the token/cryptogram, and verifying the token/cryptogram. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements, of using NFC interfaces, a first user device, a second user device, and a dematerialised payment platform to perform the steps, amount to no more than using a computer or processor to automate and/or implement the abstract idea of obtaining a token for a payment transaction. As discussed above, taking the claim elements separately, the NFC interfaces, the first user device, the second user device, and the dematerialised payment platform perform the steps or functions of receiving an identifier, obtaining a token/cryptogram, transferring the token/cryptogram, and verifying the token/cryptogram. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of obtaining a token for a payment transaction. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-5 and 8 further describe the abstract idea of obtaining a token to make a payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sabba et al. (US 20160224977 A1) in view of Vortriede et al. (US 20160294556 A1), and further in view of Tidwell et al. (US 20060064588 A1) and Thomas (US 20110276479 A1).
Claims 1 and 7:
Sabba et al. discloses the following:
a.	creating, when the second device is in an area in which access to telecommunication network is not possible, a secure channel between the first device and the second device by means of NFC interfaces of the first and second devices, the NFC interfaces being different from interfaces to the telecommunication network. (See Fig. 1; paragraph [0051]; and paragraph [0104], “The connection may be a personal area network connections [e.g., a Bluetooth.TM., near-field communications [NFC], or any comparable communications] connection that allows for the transmittal of data between the first mobile device 101A and the second mobile device 101B.”)
b.	a first token being a derivation of a second token of the first device. (See paragraph [0088], “[t]he second payment token may be generated from the first payment token, and the second payment token may have a partial value or a full value associated with the first payment token.”)
c.	receiving from the first device by the second device, by means of the secured channel, the first token. (See paragraphs [0076]-[0077], “At step 440, the second payment token that was generated by the first mobile device 101A at step 420 can be transmitted to the second mobile device 101B. In an exemplary embodiment, the first mobile device 101A and the second mobile device 101B are offline at this time.”)
d.	transferring by the second device a message comprising the first token for a payment transaction. (See paragraph [0053], “[d]uring a transaction, the mobile payment application can utilize the LUK to generate a transaction cryptogram that is used by an issuer or payment processor to validate the transaction” and paragraphs [0116]-[0117], “[i]n such embodiments, when the second user presents the second payment token for use in a payment transaction with a resource provider computer 150, the second payment token may be validated by evaluating the entry for the second payment token stored in the public register.”)
e.	generating and encrypting a toke of the first device. (See paragraphs [0055]-[0056] and paragraph [0071].)
Sabba et al. does not disclose the following:
transferring, in the secure channel, by the second device to the first device, an identifier of the second device and/or of a user of the second device.
a first token being a symmetrical derivation of a second token of the first device with the identifier of the second device of the user of the second device;
receiving from the first device by the second device, by means of the secured channel, of an identifier of the first device and/or of a user of the first device;
transferring by the second device of a message comprising a first cryptogram signed with the first token, the identifier of the first device and/or  of the user of the first device and predetermined information indicating that the bank account of the user of the second device must be debited or that the bank account of the user of the first device must be debited;
receiving of the message by a server;
obtaining by the server information relating to the first device and/or of the user of the first device;
generating a fourth token by the dematerialised platform by effecting a symmetrical key derivation of the third token generated by the dematerialised platform with the identifier of the second device and/or of the user of the second device; and 
accepting, by the dematerialised platform, a bank transaction if the first cryptogram and a second cryptogram signed with fourth token are identical.
However, Vortriede et al. discloses the following:
a.	transferring, in the secure channel, by the second device to the first device, an identifier of the second device and/or of a user of the second device. (See Fig. 2; paragraphs [0042], “[f]or example, the user device 120 may obtain the access device identifier 115, at the access device 110, e.g., from the access device 110 itself or from an object at the access device, such as a placard with a QR code or NFC tag”; and paragraph [0060].)
b.	a first data being a cryptographic derivation of a second token (i.e., a credential) of the first device with the identifier of the second device of the user of the second device. (See paragraph [0044], “[i]n response to receiving the user credential at the user device 120, the user device 120 can generate a user device cryptogram by applying the user credential 125 to the access device identifier 115. The user device cryptogram may be a first cryptogram and/or a cryptogram that is generated at the user device,” and paragraph [0110]-[0126].)
c.	receiving from the first device by the second device, by means of the secured channel, of an identifier of the first device and/or of a user of the first device. (See paragraph [0045], “[f]or example, the access device 110 can receive this message from the user device 120, where the message includes a user device identifier and the user device cryptogram.”)
d.	transferring by the second device of a message comprising a first cryptogram signed/encrypted with a token (i.e., user credential), the identifier of the first device and/or of the user of the first device and predetermined information. (See Fig. 2; paragraph [0050], “For example, the access device authentication request message may be generated and transmitted to the authentication computer 130 to finish the authentication. The access device authentication request message can include data from both devices [e.g., user device identifier, access device identifier 115, access device cryptogram, etc.]”; paragraphs [0067]-[0069], “[a]t step 320, the access device 110 may generate an access device authentication request message. [e.g., using the data from the user device message, etc.]. The access device authentication request message may include an access device cryptogram, user device identifier, access device identifier, purchase amount, and/or other information …. For example, a user device cryptogram may be created using the access device identifier 115 with the user device credential and an access device cryptogram may be created using the user device cryptogram with an access device credential”; paragraph [0075]; paragraph [0133], “[t]he authentication data and one or more cryptograms [e.g., signed by the user credential[s], etc.] can be transmitted to the authentication computer 130 to authenticate.”)
e.	receiving of the message by a server. (See paragraph [0050] and paragraph [0075], “[t]he authentication computer 130 can receive and analyze the communication that contains the access device cryptogram.”)
f.	obtaining by the server information relating to the first device and/or of the user of the first device. (See paragraph [0075], “[f]or example, the authentication computer 130 may decode the access device authentication request message to identify the user device and/or access device information. The authentication computer 130 can analyze the received user device identifier and/or find corresponding data associated with the user device identifier in a database.”)
g.	generating a cryptographic derivation of data with the identifier of the second device and/or of the user of the second device. (See paragraphs [0076]-[0077], “[w]hen the access device cryptogram is received at the authentication computer 130 which was generated using the access device credential and the user device cryptogram which was generated using the user device credential and the access device identifier 115, the authentication computer 130 can recreate the user device cryptogram from the user device credential [stored in the authentication computer database] and the access device identifier 115, and then recreate the access device cryptogram from the recreated user device cryptogram and the access device credential,” and paragraph [0110]-[0126].) 
h.	accepting, by the server, a request if cryptograms are identical. (See paragraph [0077]; paragraph [0099], “[i]n some examples, if the recreated access device cryptogram is equal to the cryptogram in the received authentication request message, the authentication is successful”; and paragraph [0133].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba et al., to incorporate with the teachings of Vortriede et al., and to authenticate a transaction/request by implementing similar cryptogram identification process, including token and identifiers information of involved devices, on both device and server, so that the authentication computer can confirm the user’s credentials and authorize the authentication request.
The combination of Sabba et al. and Vortriede et al. discloses the claimed invention but does not explicitly disclose the following:
predetermined information indicating that the bank account of the user of the second device must be debited or that the bank account of the user of the first device must be debited; and
generating a token by effecting a symmetrical key derivation of a generated token with a identifier.
However, Thomas discloses the predetermined information indicating that the bank account of the user of the second device must be debited or that the bank account of the user of the first device must be debited. (See Figs. 3A-3F; paragraph [0080]; paragraphs [0088]-[0089]; and paragraphs [0092]-[0100].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sabba et al. and Vortriede et al., to incorporate with the teachings of Thomas, and to debit the account of the user of the second device, so that the fulfillment information may be generated or pre-set by the user and stored within the database 114 to be used later by the payment order subsystem in conducting transactions.
The combination of Sabba et al., Vortriede et al., and Thomas discloses the claimed invention but does not explicitly disclose the following:
generating a token by effecting a symmetrical key derivation of a generated token with a identifier.
However, Tidwell et al. disclose an encryption token/key being a symmetrical derivation of a generated token with an identifier. (See paragraphs [0022]-[0023], “[t]he mutual authentication server 8 then generates an encryption key using at least the second token. For example, the authentication server may use the second token as a seed to generate the key. Alternatively, the mutual authentication server 8 may use the token in combination with the user identifier, password, and other information [e.g., the IP address of the client] to generate the encryption key. The method used to generate the key may be a conventional encryption key generation method.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sabba et al., Vortriede et al., and Thomas, to incorporate with the teachings of Tidwell et al., to derivate a token/key based on token and identifier, so that the server can derivate a token/key from a generated token without passing the token and authenticate a client.
Claims 1 and 7 recite “a message comprising a first cryptogram signed with the first token,” “that the bank account of the user of the second device must be debited or that the bank account of the user of the first device must be debited,” and “if the first cryptogram and a second cryptogram signed with the fourth token are identical.” These claims contain not positively recited limitation and as such will not differentiate claims from the prior art (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.” (See In re Wilder, 166 USPQ545 (C.C.P.A. 1970).)
Claims 1 and 7 recite “the predetermined information indicating that the bank account of the user of the second device must be debited or that the bank account of the user of the first device must be debited.” This describes characteristics of the predetermined information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).   

18.	Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sabba et al. (US 20160224977 A1) in view of Vortriede et al. (US 20160294556 A1), and further in view of Tidwell et al. (US 20060064588 A1), Thomas (US 20110276479 A1), and O’Connell et al. (US 20130304648 A1).
Claim 2: 
Sabba et al. in view of Vortriede et al., Thomas, and Tidwell et al. discloses limitations shown above.
Vortriede et al. discloses the message comprising the cryptogram signed. (See paragraphs [0067]-[0069] and paragraph [0133].)
None of Sabba et al., Vortriede et al., Thomas, and Tidwell et al. discloses wherein the message comprising the cryptogram signed with the first token is transferred to a retail outlet terminal, the retail outlet terminal interrogates a server of a banking establishment, the banking establishment interrogates the dematerialised payment platform in order to verify the cryptogram.
However, O’Connell et al. further discloses wherein the message comprising the cryptogram is transferred to a retail outlet terminal, that retail outlet terminal interrogates a server of a banking establishment, the banking establishment interrogates the dematerialised payment platform in order to verify the cryptogram. (See Fig. 2; paragraphs [0040]-[0044]; paragraph [0049]; Fig. 4; and paragraphs [0085]-[0094].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sabba et al., Vortriede et al., Thomas, and Tidwell, to incorporate with the teachings of O’Connell et al., and to include a payment platform or a server to verify the cryptograms signed by a token/key with the transactions, so as to make  a variety of increased functionalities available to the user, such as advanced authentication and verification methods.

Claim 3:
Sabba et al. in view of Vortriede et al., Thomas, Tidwell et al., and O’Connell et al. discloses limitations shown above.
Thomas further discloses wherein the predetermined information indicating that an account of the user of the second device must be debited. (See Figs. 3A-3F; paragraph [0080]; paragraphs [0088]-[0089]; and paragraphs [0092]-[0100].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vortriede et al., to incorporate with the teachings of Thomas, and to debit the account of the user of the second device, so that the fulfillment information may be generated or pre-set by the user and stored within the database to be used later by the payment order subsystem in conducting transactions.
O’Connell et al. discloses that the first token has been transferred by a third party. (See Fig. 2; paragraphs [0040]-[0044]; paragraph [0049]; Fig. 4; and paragraphs [0085]-[0094].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba et al., to incorporate with the teachings of O’Connell et al., and to include a payment platform or a server to verify the cryptograms signed by a token/key with the transactions, so as to make a variety of increased functionalities available to the user, such as advanced authentication and verification methods.
Claim 3 recites “the first token has been transferred by a third party,” and “an account of the user of the second device must be debited.” The claim contains not positively recited limitation and as such will not differentiate claims from the prior art (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.” (See In re Wilder, 166 USPQ545 (C.C.P.A. 1970)).
Claim 3 recites “the predetermined information indicating that the first token has been transferred by a third party also indicates that an account of the user of the second device must be debited.” This describes characteristics of the predetermined information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 4:
Sabba et al. in view of Vortriede et al., Thomas, Tidwell et al., and O’Connell et al. discloses limitations shown above.
Thomas further discloses wherein the predetermined information indicating that an account of the user of the second device must be debited and that the account of the user of the first device must be credited. (See Figs. 3A-3F; paragraph [0080]; paragraphs [0088]-[0089]; and paragraphs [0092]-[0100].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vortriede et al., to incorporate with the teachings of Thomas, and to debit the account of the user of the second device and credit the account of the user of the first device, so that the fulfillment information may be generated or pre-set by the user and stored within the database to be used later by the payment order subsystem in conducting transactions.
O’Connell et al. discloses that the first token has been transferred by a third party. (See Fig. 2; paragraphs [0040]-[0044]; paragraph [0049]; Fig. 4; and paragraphs [0085]-[0094].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba et al., to incorporate with the teachings of O’Connell et al., and to include a payment platform or a server to verify the cryptograms signed by a token/key with the transactions, so as to make a variety of increased functionalities available to the user, such as advanced authentication and verification methods.
Claim 4 recites “the first token has been transferred by a third party,” and “an account of the user of the second device must be debited and that the account of the user of the first device must be credited.” The claim contains not positively recited limitation and as such will not differentiate claims from the prior art (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.” (See In re Wilder, 166 USPQ545 (C.C.P.A. 1970)).
Claim 4 recites “the predetermined information indicating that the first token has been transferred by a third party further indicates that the account of the user of the second device must be debited and that the account of the user of the first device must be credited.” This describes characteristics of the predetermined information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 5:
Sabba et al. in view of Vortriede et al., Thomas, Tidwell et al., and O’Connell et al. discloses limitations shown above.
Thomas discloses wherein the predetermined information indicating that the indication of amount of credit and debit. (See Figs. 3A-3F; paragraph [0080]; paragraphs [0088]-[0089]; and paragraphs [0092]-[0100].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vortriede et al., to incorporate with the teachings of Thomas, and to indicate the amount of credit and debit, so that the fulfillment information may be generated or pre-set by the user and stored within the database to be used later by the payment order subsystem in conducting transactions.
O’Connell et al. discloses that the first token has been transferred by a third party. (See Fig. 2; paragraphs [0040]-[0044]; paragraph [0049]; Fig. 4; and paragraphs [0085]-[0094].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabba et al., to incorporate with the teachings of O’Connell et al., and to include a payment platform or a server to verify the cryptograms signed by a token/key with the transactions, so as to make a variety of increased functionalities available to the user, such as advanced authentication and verification methods.
Claim 5 recites “the first token has been transferred by a third party.” The claim contains not positively recited limitation and as such will not differentiate claims from the prior art (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.” (See In re Wilder, 166 USPQ545 (C.C.P.A. 1970)).
Claim 5 recites “the predetermined information indicating that the first token has been transferred by a third party further indicates that an amount of debit and credit.” This describes characteristics of the predetermined information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 8:
Sabba et al. in view of Vortriede et al., Thomas, Tidwell et al., and O’Connell et al. discloses limitations shown above.
Sabba et al. further discloses that the first and second devices are smartphones. (See Fig. 1 and paragraph [0025].)

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Saxena et al. (US 20110099107 A1) discloses transferring a token from the first device to the second device.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687